190 S.W.3d 630 (2006)
Ronald W. SCHUMAKER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65421.
Missouri Court of Appeals, Western District.
May 9, 2006.
Irene C. Karns, Public Defender Office, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Asst. Attorney General, Jefferson City, MO, joins on the briefs, for Respondent.
Before JAMES M. SMART, JR., P.J., ROBERT G. ULRICH, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM.
Appellant Ronald Schumaker appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).